 DECISIONS OF NATIONAL LABOR RELATIONS BOARDClerks and Lumber Handlers Union Local No. 939,a/w Laborers' International Union of NorthAmerica, AFL-CIO-CLC (Lumber and MillEmployers Association) and James Rickman.Case 32-CB-128326 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 19 September 1983 Administrative LawJudge David S. Heilbrun issued the attached deci-sion. The General Counsel filed exceptions and asupporting brief, and the Respondent filed a briefin support of the judge's decision and brief in op-position to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.X The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.At fn. 12 of his decision the judge erroneously found that Rickman didnot testify that he heard any remark of Kirkland as assertedly made im-mediately upon Maines' concluding at the 7 September union meeting.Rickman did so testify. This inadvertent error does not affect the resultherein.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBURN, Administrative Law Judge. Thiscase was heard at Oakland, California, on May 26, 27,and 31, 1983, based on a complaint alleging that Clerksand Lumber Handlers Union Local No. 939, Laborers'International Union of North America, AFL-CIO-CLC,hereinafter called Respondent, violated Section8(b)(l)(A) of the Act in that it failed to process a con-tractual grievance concerning the layoff of James Rick-man (and others) by abdicating a duty to present thegrievance in its most favorable light, by processing it inonly a perfunctory manner and by failing to represent af-fected employees fairly and fully, all such conduct asser-tedly engaged in because of Rickman's persistence in de-manding that Respondent comply with provisions of its269 NLRB No. 71constitution, bylaws, and the pertinent collective-bargain-ing agreement, also because of his persistence in process-ing such grievance, and for other unlawful reasons, all ofwhich were unfair, arbitrary, and invidious as a breachof fiduciary duty owed to represented employees.On the entire record and my observation of witnessesand consideration of posthearing briefs, I make the fol-lowingFINDINGS OF FACT AND RESULTANT CONCLUSIONOF LAWA. BackgroundLarsen Bros. Lumber Co., Inc., hereinafter calledLarsen Bros., has operated for many years as a tradition-al metropolitan lumberyard selling finished wood prod-ucts and building materials to homeowners and contrac-tors. In common with other similar business firms itslabor relations matters are handled by the Lumber andMill Employers Association, hereinafter called LAMEA,which maintains an office at San Francisco and fromwhich it provides association services to employer-mem-bers. The most recently expired of many collective-bar-gaining agreements reached and applied betweenLAMEA on behalf of its constituent employer-membersand Respondent was that having a duration from July 1,1979, through June 30, 1982. As customarily so, this con-tract was signed between Larsen Bros. and Respondentfor continued application to a small work force fluctuat-ing at around 10 persons. As a legal bargaining unit thegroup was stipulated to be all full-time and regular part-time employees performing work covered by and withinthe job classifications set forth in such collective-bargain-ing agreement, excluding all other employees, guards,management employees, and supervisors as defined in theAct.' Article VI of the contract, on the subject ofwages, lists eight actual "agreed job classifications," onlytwo of which, Lumber Clerks and Lumber Handlers, areparticularly germane to the case.2The contract has aunion-security clause requiring membership in Respond-ent upon 31 days in employment; however, dues check-off is not provided. Article III sets forth basic definitionsfor persons doing work under terms of the agreement asI LAMEA is composed of employers, including Larsen Bros., whoengage in the milling and nonretail and retail sale of lumber products,with a purpose of its existence being that of representing such employer-members and negotiating and administering collective-bargaining agree-ments with various labor organizations including Respondent. Employer-members of the association, including Larsen Bros., in the course andconduct of their combined business operations annually purchase and re-ceive goods or services valued in excess of $50,000 directly from suppli-ers located outside California. On these admitted facts I find LAMEAand Larsen Bros. is each now, and have been at all times material herein,an employer engaged in commerce within the meaning of Sec. 2(2), (6),and (7) of the Act, and otherwise that Respondent is a labor organizationwithin the meaning of Sec. 2(5).2 The classification of lumber clerk carried a 60-cent-per-hour higherwage rate through the last contract period than lumber handler. A thirdclassification of those enumerated, certified grader, is more highly paidthan lumber clerk, and was described as the only other "major" classifi-cation of actual significance to operations at Larsen Bros. However, a"foremen" classification is also shown, carrying an hourly rate 50 centshigher than lumber clerk, and this shall be referred to in the more de-tailed statement of pertinent facts.378 LABORERS LOCAL 939 (LUMBER EMPLOYERS)employees. Two significant passages under this subjectheading read:(b) The word Clerk as used herein means an em-ployee who fills or supervises the filling of theorders of lumber and lumber yard specialties or thefinished products of lumber such as sash, doors,trim, molding, panels, casework, metal products,pallets, etc., or to tally or grade or supervise the tal-lying or grading of the same or to do such othergeneral utility work as may be required, providedhowever, that at the direction of the Employer, aClerk shall do Lumber Handlers work.(c) The words Lumber Handler as used hereinmeans any employee who handles lumber andlumber yard specialties or the finished product oflumber such as sash, doors, trim molding, panels,casework, metal products, pallets, etc., in or aboutlumber yeards, mills, docks, wharves and into orout of railroad cars or trucks and trailers or to con-struct pallets or to do such other general utilitywork as may be required.Article X regarding seniority states in part:(a) In the event of a reduction in the number ofemployees by an Employer, employees shall be laidoff in accordance with their job classification on thebasis of the last man hired to be the first man laidoff, subject to the qualifications of the employees,and in rehiring, the last employee laid off in a jobclassification shall be the first employee rehired. Ifthe Union believes an employee has been treatedunjustly, the Union may refer the matter to theGrievance Committee.(b) No employee shall acquire seniority until heshall have been continuously employed for 90 calen-dar days, after which period his seniority shall beretroactive to his date of hire.(c) Whenever a vacancy occurs in a skilled joband there are at the time employees who have suffi-cient aptitude and experience to fill the job, suchemployees in the order of their seniority shall be en-titled to fair trial to qualify for said job. In theevent that any such employee shall, in the opinionof the employer, fail to qualify, he shall revert tohis former job without prejudice. In the event alumber handler becomes an apprentice clerk heshall continue to be paid the lumber handlers rateuntil and unless the appropriate apprentice clerkrate is higher than the lumber handler rate, inwhich event he would be paid the higher of thetwo rates.(d) An Individual Employer and the Union mayagree to a system of departmental seniority for aparticular operation on such terms and conditions asare mutually agreeable. A request by either the Em-ployer or the Union to meet and negotiate depart-mental seniority will require the other party toattend such meeting(s) and to seek to find agree-ment on a system of departmental seniority. Dis-agreement will not be subject to the grievance pro-cedure.The subject of grievance and arbitration procedure iscovered by article IX entitled "Grievance Committee."Its pertinent provisions read:(a) There shall be a Grievance Committee com-posed of three members appointed by the Unionand three members appointed by the Lumber andMill Employers Association to act during the termof this Agreement on any matter concerning theviolation of, or the interpretation put upon theAgreement. Each party shall make the names of itsCommittee members known to the other partywithin ten days of the date of this Agreement.(b) The Grievance Committee shall meet uponcall of any interested party giving twenty-fourhours notice by telegram or registered mail to allmembers of the Committee. The meeting shall beheld at the time and place specified in the notice orat such other place or at such other time as all ofthe Committee members may agree upon. The deci-sion of the majority of the Committee shall be finaland binding on all parties during the life of thisAgreement. If the Committee cannot agree on anyquestion referred it within five days, and if eitherparty desires to proceed to arbitration and makessuch desire known to the other party, in writing,within five (5) working days thereafter, they shallthen choose an arbiter who shall have no connec-tion with either interested party and his decisionshall be final and binding. Pendi[ng] the decision ofany question referred to the Committee, no actionaffecting the mutual relations of parties to thisAgreement shall be taken by any party. Work shallbe continued in accordance with the provisions ofthe Agreement.(c) Grievances not filed within twenty (20) calen-dar days from the date of occurrence or the datethe Local Union acquired knowledge of the griev-ance (whichever is later) are to be considereddropped.Respecting the Larsen Bros. employee complement,the following stipulated (or asserted) particular factsobtain: Ray Haagensons acquired union membership10/23/67; Claude Ledsinger, hired 8/30/72, joined theUnion 10/27/72; James Rickman, hired 5/10/(or 18)73,joined 7/27/73; Gary Haagenson, hired 10/1/77, joined1/19/78. Additionally it is known that Robert Nielsen isnow employed with 13 years' seniority at Larsen Bros.as a lumber clerk, while Rich Coughlen was another bar-gaining unit member who was laid off at the first of1982, then subsequently recalled around May 1982 foryard and miscellaneous work. Ledsinger, too, was laidoff in late January 1982, and after working only 3 daysI Harry Larsen is commonly viewed as the owner of this long-estab-lished business. His chief functionary as a lower corporate officer is RayHaagenson, who has been with the firm since at least 1967 and performsa variety of managerial and other duties. Both these individuals have onlyperipheral significance to issues of the case and their exact roles, includ-ing their history of affiliation with the Company, were not precisely de-veloped for the record and for this reason are not susceptible of accuratedescription.379 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon an intervening holiday weekend again was laid offpermanently effective February 16, 1982.At material times, Respondent was an individual con-stituent local of the International Union, and maintaineda union hall and office in Oakland, California, fromwhich its geographical jurisdiction covered nearby coun-ties. Thomas Kirkland filled the position of business man-ager by spending mornings at the union office and after-noons in the field. He had held the position for about 1-1/2 years, after a career of about 8 years' rank-and-fileemployment in the retail/wholesale lumber business ofthis vicinity.In this general setting this litigation relates to layoffand later protest of James Rickman, the Charging Partyherein. Following approximately 8-1/2 years with LarsenBros., during most of which time he was classified as aclerk following promotion from his original lumber han-dler position, he was notified of layoff for lack of workon December 28, 1981, to be effective January 1, 1982.His duties as a clerk had entailed writing tags in theoffice, working in the yard and warehouse, sorting, tally-ing, waiting on customers, cutting lumber, making uporders, loading and unloading trucks plus utility work.On approximately January 20, 1982, he went to Re-spondent's union hall and office to among other thingsrequest that Kirkland investigate his layoff as a possibleviolation of seniority rights in relation to Gary Haagen-son.' Rickman then telephoned Kirkland on approxi-mately February 10 to ask if anything had been learned.He was told the matter was being referred to the uniondistrict council for the metropolitan area. AdditionallyRickman recalled being told that Kirkland had spokenwith Harry Larsen who claimed that the Company con-sidered the lumber clerk classification to be separatelyidentifiable as inside clerk and outside clerk, implyingthat Gary Haagenson was the former and Rickman hadbeen the latter. Following this inconclusive experienceRickman later applied for work at another lumberyard asa proposed "outside" clerk, and was given to understandby hiring officials there that the distinction was unknownin the industry. In consequence Rickman initiated whatbecame a detailed exchange of correspondence on his sit-uation, in which were interspersed numerous discussions,all of which constitute the basis for extracting salientfacts of the case.5The starting point of much that was written by in-volved persons was a letter dated May 28 from Rickmanto Kirkland. It read:RE: Request for clarification of the definition ofClerk as stated in Article III-b of the Local Wage,Scale and Agreement.The above reference is in relation to our pastconversation, in which, I requested you to investi-4 All dates and named months hereafter are in 1982, unless shown oth-erwise.a For the approximate period of May-September, there is superimposedon the unfolding of Rickman's job layoff protest, and the grievance thatensued on that point, a second subject of the local union officer nomina-tion and election process. While this latter subject is not directly in-volved, there will be instances in which reference is made to matters inthat regard.gate my lay-off and determine why a clerk (manag-er) with less senority was retained. You determinedfrom the company's position that they claimed,there are more than one classification of clerks.However, the Wage, Scale and Agreement which issigned by all employers (our contract), states: "Theword clerk ...means and [sic] employee who fillsor supervises the filling of the order of. ..or to tallyor grade or supervises the tally and grading of same...." I recognize no distinction between clerkclassification. It is for this very reason why I am re-questing the Executive Board and/or District Coun-cil for a clarification only of the classification ofclerk.Although, I must admit there exist ambiguities inthe way the definitions (in the Agreement) isworded-for instance, does it mean that an employ-er, superintendent, working foreman can performclerk duties, if they are in the union? Is it safe toassume, I could bump a supervisor if he has less se-niority? If not, then the supervisor is afford [sic]more protection by the fact that they are represent-ed by the union and management. This violates Ar-ticle II of the International Constitution.I would appreciate an immediate reply. Thankyou.This was followed by another letter from Rickman toKirkland dated May 31 concerning circumstances at adifferent lumber and millwork company of the generalvicinity at which Respondent was also party to a collec-tive-bargaining agreement. This communication read:RE: Grievance-Clerk at El Cerrito Lumber, whois working and benefiting union benefits, but who isnot a member of the union.BackgroundThe above reference is related to the conversa-tion we had last year, when the Millmen were onstrike. It was at that time when I presented youwith the information that this particular Clerk wascrossing the picket line and working. You informedme that there was little which could be done be-cause this Clerk was non-union. I asked you, "Howthis occurred?" You informed me that when the ElCerrito Lumber was organized the employerwanted one clerk to remain non-union. It wasagreed to by the union official negotiation. You,however, did not explain on what authority thiswas negotiated.Basis of GrievanceFirst, it is my contention that, if the above is cor-rect, that under Article Twelve (12), Section Three(3) Limitation of Powers, of the International UnionConstitution, that the official was in violation. Thesynopsis of the Article expressed in content is inter-preted to mean any act which a representative, oran employee commits that is conflicting with theInternational cannot bind the union, unless orderedby the International. Under Article One (1), Section380 LABORERS LOCAL 939 (LUMBER EMPLOYERS)Two (2), the Local Union's Constitution cannot su-persede the International's authority.Second, it is my contention that, Article Two (2),Section One (1), that this Clerk was shown prefer-ential treatment, and it did not unite all persons andis not for the mutual benefit of the Local Union.Third, under Article 1, Wage, Scale and Agree-ment, the Employer recognizes the Union as thebargaining agent for all employees performing workfalling within the job classification. This implies thatthe Employer who signed the agreement, recognizethe existence of a "closed shop."Fourth, it is also my contention that this employ-ee is benefiting by holding a job, while I, as a unionmember have been laid-off and out of work.Kirkland testified that in the time shortly followingthese closely spaced letters he conferred with Joe Bo-telho, his predecessor as business manager, and represent-atives of other unions, for the purpose of obtaining someguidance on how to view matters raised by Rickman. Healso recalled that in one or more routine visits to theLarsen Bros. premises he attempted to observe directlywhat Gary Haagenson was actually doing for the Com-pany, and he spoke with rank-and-file members Nielsenand Coughlen concerning what they might know. Addi-tionally he presented Rickman's correspondence to Re-spondent's executive board for the first of several timesthat would follow as this body convened for its regularmeeting on the fourth Friday of each month. FinallyKirkland recalled the initiation of calls for legal adviceto Respondent's attorney Mary Mocine. By late Junenothing definite had materialized and Rickman wroteagain to Kirkland on June 30 as follows:Subject: Letter dated May 28, 1982-Regarding arequest for clarification only of the definition ofClerkI am writing in regards to the conversation wehad today regarding to the above subject. You ex-plained to me that the Executive Board on June25th met and rendered no decision on the clarifica-tion of the definition of Clerk. The Executive Boardreferred the issue to the Union's Attorney becausethere were some legal ramifications. It was at thistime you asked me if I wished to make a statementat the attorney's office. I am still somewhat unsureand puzzled why I need to make a statement to theattorney to help him render a decision on the abovesubject.Also, you stated that you had spoken to Mr.Harry Larsen and notified him that they were inviolation of the contract. Although you brought thecharge against Larsen, the more I thought about theissue, I am wondering if that was the correct step totake since the Union's Attorney have [sic] not ren-dered any decision to the above subject. However, Idon't want you to think I am questioning youraction-but, the analogy which might best apply tothe above, is that, you don't inform the fox whenyou know he's in the hen house, for he may slipaway, and offers no additional protection for thechickens.I am requesting that a written decision of the fol-lowing be sent to me:1. The Executive Board's meeting of June 25thon their decision to forward the above subject tothe Union's Attorney;2. The decision of the Union's Attorney on theabove subject.Thank you.Kirkland answered Rickman with the following letterdated July I and headed "RE: Request for Clarificationof Clerk":[Y]our request for the clarification of the defini-tion of Clerk according to this Unions [sic] agree-ment with Association and Non-Association lumberyards where we have a signed contract, has beenput at abeyance until this Unions [sic] attorney canmake a determination. This office will contact youabout our course of action on this matter immedi-ately following that determination.About this same time a series of contacts ensued be-tween Rickman and Kirkland. Rickman testified thatKirkland telephoned on July 1 to say "brash[ly]" that agrievance was being filed so as to be within the contrac-tual 20 days of occurrence, and reference was made tothe possibility of meeting with Respondent's counsel.Then on July 7 and again on July 12 Rickman spokewith Kirkland at the union office to ask if clarificationfrom the attorney had been received. Hearing nothingfurther in the days that followed Rickman obtained Mo-cine's name from Kirkland on July 13 and telephonedher directly. He testified that her first response waswhether he was calling to set an appointment, to whichhe replied that it would be premature. Rickman ascer-tained to his surprise that she did not have the initiatingletter about "clarification" of status, but she solicited acopy from him which he provided. The vehicle was acover letter dated July 13 transmitting his May 28 letterand Kirkland's eventual reply thereto dated July 1. Thiscover letter to Mocine read:Subject: Request for a clarification of the definitionof Clerk as states in Article III-b of the LocalWage, Scale, and Agreement-Clerks and LumberHandlers Union No. 939I am writing in regards to the conversation wehad today regarding the above subject. I am some-what embarrassed to find that you know little ornothing of my letter since I was under the impres-sion your office was determining the legal ramifica-tions of my request.Enclosed you will find a copy of the requestdated May 28, 1982, pursuant to your request. Also,accompanying this letter is a copy of the letter fromthe Union which led me to the above impression. Ifthere are any question [sic] I can be contacted at655-1253.381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI would appreciate an immediate written reply tothe above matter. Thank you.Kirkland testified that meanwhile he had put LarsenBros. on general verbal notice that they were in violationof the contract, and in order to best observe time-limitdeadlines of the contract he filed the following formalwritten grievance with both LAMEA and the Companyon July 6:[T]he Union demands a grievance on the groundsthat the Company violated Article X (a) of thewage agreement, in that they laid off two men withSeniority over a man they retained.Mocine had also written relatedly to Rickman (copy toKirkland) by letter dated July 12 and headed "Re:Larsen Brothers" which read:I have discussed your grievance with Mr. Kirklandand I understand that you wish to discuss it withme. I would be happy to do so. Please give me acall to set up an appointment at your earliest con-venience.Mocine then wrote Rickman (copy to Kirkland) thefollowing letter dated July 19:Re: Article III(b) of the Collective Bargaining Con-tractI am writing in response to your request for clari-fication of Article III(b) of the Contract. It is myunderstanding that the employee who remains atwork is not really a lumber clerk as defined in theContract. In fact, he is a plant clerical.There already is a "de facto" recognition of thecreation of a new job classification not set forth inArticle VI(a). I have advised Mr. Kirkland that itwould be appropriate to negotiate the new classifi-cation of plant clerical into the Contract pursuant toArticle VI(b). At any rate, since seniority is deter-mined by job classification pursuant to Article X(a),the seniority of a plant clerical is not related to theseniority of a lumber clerk. Accordingly, your jobeligibility is not affected by the retention of thisclerical.If you have any questions, please give me a call.Rickman answered this with a letter to Mocine (copy toKirkland) dated July 22 which read:In response to your "Determination Letter"dated July 19, 1982, regarding the clarification ofClerk, I personally feel that the questions I wasasking in regards to my rights under the existingcontract have been circumvented. It is for thisreason I am respectfully questioning the decisionsyou derived.First, in regards to your understanding that theemployee, who remained is not a clerk, is errone-ous. In fact, this employee by virtue of his position(co-owner and vice-president) had to supervisehourly employees as to what to ship, cut, sort,grade and tally. (This is under the definition ofClerk.)Second, as to "De Facto" practices, this argu-ment is moot as it applies to the contract which wasproposed, ratified, and accepted by all parties. Man-agement was and is aware of the job classificationswhich were negotiated. It is my contention that"De Jure" takes precedent over all past practiceswhen a contract is accepted by both parties.Third, I respectfully differ with your recommen-dation for the establishment of a "New Classifica-tion" because the employee in question is salaried(co-owner and vice-president); also, this employee'sbrother is salaried (co-owner and foreman); and theowner being salaried. This situation would create aclassification which would strengthen managementposition.Lastly, I wish to thank you for your time andconsideration.Rickman testified that contemporaneously he spoke bytelephone with Kirkland on July 23 asking the basis ofMocine's understanding that a "plant clerical" classifica-tion was applicable and whether such a change could benegotiated with the Company. He recalled Kirklandbeing vague about the matter, pointing out that he hadonly "inherited" the several historical circumstances atLarsen Bros. but that regardless a plant clerical classifi-cation would not be negotiated. The conversationbecame testy for a while, then calmed when Kirklandsaid he would seek further advice from Victor VanBourg, attorney for the union district council of theoverall vicinity. Rickman then on July 27 conversedwith Mocine again by telephone to ask the basis of herdetermination as set forth in the July 19 letter. He testi-fied that her first response was to ask whether he wastrying to "set [her] up," and the conversation ended in-conclusively with Rickman feeling "insulted." The fol-lowing day he telephoned Kirkland about his freshly hadconversation with Mocine, and Kirkland suggested thatthe two of them go together to see Mocine.In consequence Kirkland wrote Rickman on August 4as follows:RE: Clarification of the Job Classification of Clerk.[T]his letter is to have written record that thisUnion offered you a meeting with its attorney July28, 1982 for the purpose of trying to answer yourquestions pertaining to the job Classification ofClerk and you declined this meeting. As per ourtelephone conversation I will have the Unions [sic]attorney pursue the ability of an owner and or ashare holder of a lumber company to also be aUnion member.Rickman answered this by letter of August 5, a copy ofwhich was also sent to the International Union.6Thisread:s On July 28 Rickman had also written to Arthur Coia, general secre-tary-treasurer of the International Union, transmitting all documents inContinued382 LABORERS LOCAL 939 (LUMBER EMPLOYERS)In reference to your letter of August 4, 1982, 1have never refused any appointment with the said at-torney. The attorney stated her position in her de-termination letter dated, July 19, 1982 (carbon copyof that letter was sent to you).In summation, I wish you would explain to methe purpose of the said meeting.I wish to thank you for your time and consider-ation.Rickman's referred communication to the InternationalUnion reached George Jenkins, an assistant regionalmanager then operating from Burlingame, California. Hisfollowup involved meeting with Rickman and Kirklandat Respondent's office on August 27,7and from this hewrote a letter on the matter to General President Foscodated September 7. It read:RE: Your communication of August 3, 1982, rela-tive James E. Rickman, member of Clerks &Lumber Handlers Union, Local No. 939, Oakland,Ca.In compliance with your communication and in-structions from Vice President Warren, I went toOakland under date of Aug. 27, 1982, to investigatethe above referenced matter.I met with Tom Kirkland, Bus. Mgr. of LocalNo. 939, and James E. Rickman, aggrieved member,relative termination of his employment with Larson[sic] Brothers, which he felt was in violation of theSeniority Clause of the Collective BargainingAgreement of the Clerks and Lumber HandlersUnion.We discussed the communications and grievanceat length. At this time, I learned that brother Rick-man had filed a grievance in compliance with theterms of the Agreement; however, no grievancehearing had been held.It was my recommendation, accordingly, that agrievance hearing be scheduled immediately, inorder that a determination be made whether Mr.Rickman had been terminated justly in accordancewith the provisions of the Agreement.In keeping with this a grievance hearing became sched-uled for October 1. Kirkland notified Rickman of this byletter dated September 9. The letter also enclosed a copyof "the demand for a grievance" that had been submit-his possession relative to his desire for "clarification" and stating that hefelt a denial of rights had occurred because of lack of a "proper" re-sponse. General President Angelo Fosco referred this communication tothe International Union's California office for handling that was soon tofollow.I Rickman was accompanied to the meeting by his uncle, John Rick-man. Although introduced as a "representative" for Rickman (James),Jenkins took John Rickman to be an attorney whose presence would beinappropriate for an internal union matter. Upon this, John Rickmanbowed out and the meeting proceeded from there. On August 31 Rick-man (James) wrote to Kirkland in reference to this meeting, setting fortha request for "a written answer to what exact steps have been taken...to protect my seniority rights" and requesting a copy of the grievance asfiled. This letter also alluded to Rickman's collateral request that he befurnished a copy of the Union's "membership roster." The letter endedwith the familiar expectation of "an immediate reply."ted, and referred Rickman to the International Union inregard to his request for a membership roster. Rickmanprepared two significant prehearing communications, thefirst of which was a letter dated September 20 to Kirk-land. It read:I am requesting the following information be pro-vided to me before the tentative October 1, 1982,hearing:1. The wage scale of Mr. Ray Haagenson andMr. Gary Haagenson as compared to the wagescale of the agreement.2. If there is a written agreement between Mr.Gary Haagenson and Mr. Ray Haagenson andLarsen Brothers Lumber Company for a duescheck-off.3. Is there an existing dues check-off for theseemployees; why was Mr. Rickman denied a duescheck-off when requested of Mr. Ray Haagenson?4. If there isn't a dues check-off, why and howwere Mr. Ray and Gary Haagenson afforded thisprivilege? Was it because they were company offi-cials?5. If there exist a dues check-off, how is the duesdeducted; was it from their check, or does the com-pany pay from the company funds?6. What is Mr. Ray Haagenson and Gary Haa-genson classification under the contract (new andold).I do understand that Mr. Harry Larsen mayrefuse to provide you this information, but I believethis would establish an "Unfair Labor Practice" be-cause they would not furnish you the informationregarding employees under collective bargainingcontract, and to solving a labor dispute.Kirkland had arranged a preparatory meeting with Rick-man for September 28, and at this time Rickman present-ed the following "written charges" in conjunction withhis grievance.I. Larsen Brothers' Lumber Company did estab-lish false classification of "Inside Clerks," "OutsideClerks" and "Plant Clerical"; did establish theseclassifications in such a manner as to violate the"Union's Seniority" clause of the contract (ArticleX (10) of the agreement) without mutual negotia-tion as states in Article VI (6) (B) of the contractualagreement; thereby violating my rights and otherunion members under the agreement.II. Larsen Brothers' Lumber Company did vio-late the "Union's Security" clause of the agreement(Article II (2) (a) by submitting Mr. Gary Haagen-son's name to the union for affiliation under theclassification of Clerk, yet, when a complaint wasissued as to the seniority under this classification thecompany owner (Mr. Harry Larsen) claimed thatMr. Gary Haagenson was an officer of the companyand "Plant Clerical." Which is a direct violation ofthe contract.III. Larsen Brothers' Lumber Company did in-terfer [sic] and restrained employees in the exercise383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their rights under Section VII (7) and Section 8of the N.L.R.A., by intimidating employees throughindirect threat of reprisal.IV. Larsen Brothers' Lumber Company didcreate an "Unfair Labor Practice" by appointing Mr.Ray Haagenson a "Working Foreman" and allow-ing the union to bargain for Mr. Ray Haagenson inthis classification when he (Mr. Haagenson) is an of-ficer of the company, thus, affording him doubleprotection, and dual classification.The grievance committee (sometimes referred to as theboard or panel) consisted of Steve Taber, KennethLusby, and Angelo Kunich, all union members and rep-resenting Respondent's side of the bipartite body. Theemployer delegation was David Smothers (who chairedthe group), Thomas Waterman, and Carl Heuken II. TheEmployer was represented by Frederick Misakian, thelabor relations consultant and executive vice president ofLAMEA. Rickman's grievance was heard8and thegrievance committee retired briefly, then returned topresent its action. Based on two pages of notes aboutmatters presented, the unanimous conclusion was writtenas "decline to here [sic] to a decision based upon facts ofthe case."B. Testimony Concerning Hearing Before GrievanceBoardRickman testified that Kirkland made an opening state-ment about his grievance, and then asked him a fewquestions. He recalled that Misakian spoke next, sayingthat the Company claimed this grievance should not beheard because the Union had no jurisdiction to press iton the basis of Gary Haagenson being a managerial em-ployee. Misakian displayed various documentation on thepoint, and explained to the grievance committee thatGary Haagenson had originally become a union memberonly as a good-faith gesture. Rickman testified that hebroke in by plaintively asking Kirkland when he could"tell my side of the story," only to hear Smothers statehe was out of order. Rickman then attempted to have af-fidavits of Ledsinger and former employee Bruce Cowanconsidered, both of which among other things recitedhow Gary Haagenson performed tasks of a lumber clerk.These were passed from him to Kirkland and on to Misa-kian, who successfully objected to their being taken intoaccount. Rickman recalled again protesting about notbeing allowed to effectively speak on his own behalf, andhe termed Kirkland's performance as that of failing toobject to contentions of the Company and allowing a"filibuster" of the case.Ledsinger was present during the entire hearing andtestified to Kirkland and Misakian making opening state-ments in that order. He recalled a question by Smothersabout Gary Haagenson's classification and that Ray Haa-genson had contended Rickman refused certain jobs bothat Larsen Bros. and elsewhere, all of which Rickmantermed "a lie." Ledsinger recalled Misakian's rejection ofhis affidavit after it was presented to him by Kirkland,8 At least one other grievance was heard by this committee during theOctober I sitting.even though he could see that Ledsinger was availableright at the hearing.Kirkland testified that he read a prepared openingstatement and made contractual arguments on which thegrievance was based, following which Misakian respond-ed in opposition. Kirkland then undertook questions ofRickman that had also been written out in advance, butthe process broke down somewhat as Smothers andothers on the grievance committee interjected their ownquestions. Kirkland recalled that Rickman had variousthings to say as matters proceeded, and that Misakianmade a "grandstanding" effort supported with numerousdocumentary handouts. Ray Haagenson and Rickmanalso disagreed about whether the latter had once been of-fered an inside counter job, while Gary Haagenson toldthe grievance committee that he was a salaried officemanager of the Company with duties of buying lumberand which included hiring and firing employees. Kirk-land recalled Rickman's statement that he could do GaryHaagenson's job, that the Ledsinger and Cowan affida-vits were rejected, and that Rickman had spoken on hisown behalf more than once and for a goodly length oftime until objection was raised to his continuing.Misakian testified that after opening formalities thegrievance committee was informed that duties of GaryHaagenson and Rickman differed widely with the onlything in common being union membership and Respond-ent's classification of them as clerks. He recalled Rick-man speaking at length on matters not only about the in-stant grievance, but a "broader labor relations picture"including the ethics of proprietors having health andwelfare programs benefits. Misakian remembered Rick-man being once ruled out of order for drifting off thecase, and was surprised with the ease by which the Led-singer and Cowan affidavits were successfully rejected.He testified that Gary Haagenson was cross-examined byKirkland about his duties, but continued to assert that henot only had the authority to hire and fire but functionedin accordance with historical past practices at LarsenBros. where either union or nonunion personnel mightwork the inside counter.Smothers testified that he recalled Rickman's hearingas being a seniority grievance in which the evidenceshowed Gary Haagenson was performing unique jobfunctions and had an ownership interest in the Company.As refreshed, his memory included that Gary Haagensonhad been shown to be a company manager with buying,personnel, payroll, customer relations, and clerical func-tions. He recalled that representatives of both parties hadasked questions, as did Rickman himself.Waterman recalled little of the case, essentially onlythat opening presentations were made and a number ofverbal exchanges followed. It seemed from his experi-ence in such matters that the hearing was a difficult oneto conduct with "too much going on," and that Rickmanhad made statements on his own behalf to the point thatthe grievance committee felt it "got out of hand."Lusby testified that he prepared minutes of the hear-ing, and recalled Rickman being questioned by Kirklandabout his duties. He also remembered rejection of docu-ments out of a folder Rickman brought, as primarily de-384 LABORERS LOCAL 939 (LUMBER EMPLOYERS)cided by Smothers with Misakian and Kirkland in seem-ing agreement. Lusby recalled Gary Haagenson describ-ing his salaried position with Larsen Bros. as performingsales and office manager duties.Kunich testified that spokesmen for the parties openedthe hearing and Rickman unsuccessfully attempted toread from "a portfolio." He recalled it being establishedthat Gary Haagenson occasionally performed yard workat noontime, and reference was made to an offer ofinside counter work to Rickman. Otherwise, Gary Haa-genson's duties were outlined as primarily banking andother administrative functions outside a union's jurisdic-tion. Kunich last recalled how Kirkland once askedRickman directly if he had anything more to add on thecase, and when he did not the grievance committee un-dertook its deliberations.C. Relevant Posthearing EventsUpon announcement of the grievance committee's dis-position Kirkland said simply to Rickman that he shouldmeet with him soon. This occurred on October 4,9 atwhich time Rickman delivered the following letter:RE: Grievance Hearing of October 1, 1982, inwhich L.E.M.A. denied to hear or render a decisionin regards to my grievance.As per the above reference, I am directing theLocal Union to take this grievance immediately toarbitration. As per the above grievance, I am filingthe charges I wish submitted and the awards Iexpect to be a part of the settlement. However, ifthere is any reasons why the Union cannot arbitratethese charges, I will be expecting an immediatewritten reply.Charges:1. Larsen Brothers Lumber and Milling Companydid violate the Union's Security Clause (Article11(2) and the Seniority Clause (Article X(10)) of theLocal Union's Agreement by the Company submit-ting Mr. Gary Haagenson's name, who the compa-ny claims is inside, outside Clerk, plant clerical andnow the company manager/co-owner/managementand who has the ability to hire and fire-false clas-sification), to the Union for affiliation under theclassification of Clerk. But, whose real purposewas/is to derive union benefits; double protection;dual classification; weaken the contractual agree-ment; weaken, if not destroying the hourly employ-ees' bargaining unit rights under that said Agree-ment; and weakening, if not stemming any represen-tation under the said Agreement.2. Larsen Brothers Lumber and Milling Companydid violate Article 11(2) and Article VI(6)(B) of theAgreement by the company appointing Mr. RayHaagenson-who was affiliated with the Unionunder the classification of Clerk-Vice President,9 Rickman testified to remarks at the time of visiting the union officeon this date, in which Kirkland said both that he would attempt to havethe district council take over arbitration of the matter and that perhaps itshould be dropped as a contention relating to Gary Haagenson.Co-owner/Management of the company, withoutnotifying the Union. Then on July 6, 1981, appoint-ing Mr. Ray Haggenson working foreman (a classi-fication under the Agreement) so as to allow him toperform work of hourly-employees; deriving Unionbenefits; affording him active union membership;double protection; dual classification; weakening thecontractual agreement; weakening, if not destroyingthe hourly employees' Bargaining Unit rights underthat said agreement and weakening, if not stemmingany representation under the said Agreement.A wardsThat I be made whole in regard to all hours,union benefits, interest on all monies due me, dam-ages which I have incured [sic] and additionalcredit for time, so I may qualify for my pension.I wish to thank you for your time and consider-ation, and I wil be expecting an immediate reply.t°On this same date Kirkland dispatched a one line letterto Misakian at LAMEA's office "demand[ing]" arbitra-tion on behalf of Rickman. Not knowing of this Rickmanwrote Kirkland again on October 11 to ask the status ofhis case and in the course of verbal contact at that timelearned that Respondent had sought arbitration and wasawaiting a response. Kirkland answered the pending re-quest for information with a letter to Rickman dated Oc-tober 1811 reading:[A]s per our conversation following the grievanceprocedure, I filed for the arbitration the next day. Ihave not received conformation [sic] fromL.A.M.E.A. but I contacted them by phone andwas told I would have that information by themiddle of this week. We will take immediate actionwhen we receive this conformation [sic].However, following the sending of this Kirkland re-ceived a letter from Misakian dated October 11. It read:The Union's communique of October 4, 1982wherein arbitration is requested re the above cap-tioned case is without merit in view of the griev-ance committee's decision of October 1, 1982 insupport of the Employer's position to not render adecision on the dispute because the Union lackedjurisdiction in the matter.Kirkland testified that he had reviewed Lusby's notesof the grievance hearing on the day following, and cameto feel that the grievance did not represent "a very goodcase." Additionally he was provided legal advice thatRespondent must go to court before an arbitration couldoccur. He testified that notwithstanding this he had filedfor arbitration in order to comply with the contractual 5-day period for such action. From this Respondent decid-'0 A substitute letter dated October 5 of similar import was furnishedto Kirkland by Rickman soon thereafter, with only slight revision informat."1 This was also the date Rickman executed the unfair labor practicecharge in this proceeding. It was actually docketed as an October 22filing, and immediately served in due course.385 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed to drop the request for arbitration because overallevaluation of Rickman's grievance led Kirkland to be-lieve it could not be won, coupled with a concern forthe expense of attempting this.D. Collateral EvidenceTo the extent that the nature and quality of representa-tion afforded Rickman is at issue, there was testimonyabout remarks assertedly or concededly made by Kirk-land. In this connection Cowan and Anthony Engel, an-other member of Respondent, both testified that at aunion meeting on September 7 the disposition by theInternational Union of Rickman's nominating procedureprotest had been read aloud by Harold Maines, presidentof the Local, following which Kirkland was heard toremark that he was having to do things "by the book"because of a certain member who was watching everymove being made. Kirkland denied making such com-ment, and was corroborated in that regard by Maines,Lusby, and Robert Costa, a union member employedwith another firm with which Respondent had a con-tract.Ledsinger also testified that, on July 22 while present-ing a grievance to Kirkland, the latter had remarked thatRickman was a hypocrite for wanting to go "right bythe book." Kirkland declared that in late October he hadmet with Ledsinger about this member's pending griev-ance, and had observed that it seemed to have been pre-pared on Rickman's typewriter. He admittedly continuedby referring to Rickman as a hypocrite because the situa-tion at Larsen Bros, had existed all the years Rickmanwas employed there but never "pushed to a grievance"until he was laid off.E. AnalysisThe standard for determining whether a labor organi-zation has unlawfully failed to carry a grievance throughfinal dispute resolution is stated in Bottle Blowers Local106, 240 NLRB 324 (1979). The rule is that, once agrievance becomes undertaken, its abandonment short ofarbitration is evaluated as an 8(b)(l)(A) issue in terms notof intrinsic merits of the claim but rather whether theunion's disposition of such grievance was perfunctory ormotivated by ill will or other invidious considerations.Where animus is not present, the question that remains iswhether grievance handling was merely perfunctory andthus a violation of the duty of fair representation to em-ployees. The Board terms a "well settled" statement ofthe principle to be that written in Service EmployeesLocal 579 (Beverly Manor Convalescent Center), 229NLRB 692, 695 (1977):[S]o long as [a union] exercises its discretion ingood faith and with honesty of purpose, a collec-tive-bargaining representative is endowed with awide range of reasonableness in the performance ofits duties for the unit it represents. Mere negligence,poor judgment, or ineptitude in grievance handlingare insufficient to establish a breach of the duty offair representation.While it is argued that hostility and ill will were har-bored toward Rickman, this is based largely on evidencethat I choose not to credit. I am not persuaded by thetestimony of either Engel or Cowan that Kirkland ut-tered remarks following the reading on September 7 ofan election protest disposition letter which impliedly sug-gested that he was touchy about Rickman's role in unionaffairs. Aside from the question of whether remarks, ifmade, even showed actionable animus, I hold that theywere not and any testimony to the contrary is mistakenlybased on rumor and misconception which those wit-nesses for the General Counsel had come to believe wasfact. Neither Engel nor Cowan was convincing in theirofferings on the point, whereas Maines, Lusby,'2andparticularly Costa were each persuasive. Costa projectedan excellent demeanor, and I am satisfied that his recol-lection of commotion and mumbling following contentsof the letter being heard by some 60 assembled membersis at the root of what Engel and Cowan came to errone-ously believe. This credibility resolution was made evenmore compelling when it is noted that Cowan himself re-called the name Rickman spreading throughout the unionhall in whispers, where the letter included his surnameand this would have meant that Maines voiced it in thecourse of his reading.Rickman testified that, in certain conversations withKirkland over the several months that the grievance wasextant before hearing, the latter was "brash" or "not"with him. I note that Rickman's style of expression, bothorally and in writing, has characteristics that are unusualfor internal dealings between a rank-and-file member andthe chief functionary of a small local union. His lettersare overwritten, adumbrative as to meaning, unnecessar-ily testy, and typically containing an artificially con-structed sense of urgency. On the verbal level Rickmanwas influenced by rigidity of thought, untoward sense ofaffrontment, and highly ideated mental processes difficultto follow as ordinary discourse would unfold. 13Accepting, therefore, that on occasions as the weekspassed Kirkland was abrupt or displayed faintly con-cealed exasperation as he spoke with Rickman, this ele-ment alone is of minor consequence and in overall cir-cumstances of the case totally discountable. I include inthis view the admittedly express label of "hypocrite," forsuch mild disparagement is far from a showing of indi-vidually focused hostility, and Rickman himself com-mented in his testimony that his questioning of manage-ment impingement on work of the bargaining unit wastraceable to "actually, since 1976." A final point that tes-timony addressed was that of reaction to John Rickman'spresence on occasion of official dealings, and I find noIs This witness credibly recalled that Rickman had been at the unionmeeting until just after the letter was read, yet Rickman did not testifythat he heard any remark of Kirkland assertedly made immediately uponMaines' concluding.13 The characterizations of this sentence are based on Rickman'sstrange demurring to an offer of participation in seeking legal advice, onhis perception of insult in conversation with Mocine which by his ownversion should not have been so construed, and on rambling, "stream-of-consciousness" type articulation as frequently exemplified during his testi-mony.386 LABORERS LOCAL 939 (LUMBER EMPLOYERS)significance to Kirkland's objection to his involvement orthat it was an indicator of animus.14The issue raised by the complaint is therefore treatablein terms of essential procedural handling of Rickman'sgrievance by Respondent. In the literal sense of pleading,allegations of the complaint fix October 1, and continu-ing thereafter, as the time at which Respondent's culpa-bility assertedly originated. However, the prehearing ac-tivity of Kirkland is quite revealing, for notwithstandingthe oddity and difficulty of what was presented to himhe effectively investigated the "inherited" problem ofhow Gary Haagenson's functioning might constitute acontract violation by personal observation at the workplace, by interview of two knowledgeable members, byprehearing sessions with both Rickman and Ledsinger toabsorb information about the case, and by preparation ofthe written outline of what he expected to present beforethe grievance board. The General Counsel's contentionof conduct violating the Act attacks how Respondentcarried out these procedures on October 1, and steps thatfollowed. However, it is important to emphasize that liti-gation on this complaint shall not lead to any dispositivefindings on whether Gary Haagenson was a lumber clerkas defined in the contract, nor on subsidiary questions ofa supervisor holding union membership or the moreremote matter of a managerial employee enjoying fringebenefits from union membership. Instead, the issue is thatof Respondent's evaluation of a particular grievance in aparticular setting, coupled with an analysis of how Kirk-land functioned in the course of grievance board proce-dures on October 1.15It is clear from the composite of all the testimony thatthe hearing was informal if not mildly disordered. Per-sonalities and aggressiveness made a mark on just whatthe panel heard. However, even in this sense, Kirklandpressed his case to about its most effective appearance.He elicited responses from both Rickman and Gary Haa-genson, and made both an opening and summarizingstatement. He was facing a more experienced adversaryin Misakian, but nevertheless persevered in voicing histheory that because Gary Haagenson was classified as aclerk his lesser seniority should yield to Rickman for jobretention purposes. The grievance board itself was regu-lator of the process, and the fact that they entertainedside comment from Ray Haagenson and ruled Rickmanout of order insofar as all he wanted to say are not mat-ters within Kirkland's control. He may have erred inconceding away Ledsinger's affidavit; however, this isjust the type of discretion recognized by the Board in itsBeverly Manor opinion. A second credibility resolution is14 To the extent that the matter is in dispute I credit Jenkins and Kirk-land in their testimony that John Rickman was introduced as prospective"counsel," thus giving them reason to believe he was a full legal repre-sentative of Rickman (James). The General Counsel also asserts in hisbrief that a formal complaint by Rickman to the U.S. Department ofLabor, as made in early October, and the timing of his unfair labor prac-tice charge are both factors that should contribute to an inference ofanimus. I cannot agree with this belief, and reject both arguments asbeing merely speculative under all the circumstances present here.1' Kirkland's rejection of Rickman's attempted grievance concerningemployment practices at El Cerito Lumber was reasonable and custom-ary, for Rickman as a nonemployee of that company had no real standingto grieve.necessary at this point, and in that regard I reject Rick-man's testimony of having been squelched in attemptingto state his case. I believe instead, as credibly describedin emphatic or less certain fashion by Kirkland, Lusby,Smothers, and Waterman, that Rickman chimed in withas much significant information as the committee waswilling to hear given the nature of his grievance. ThusKirkland, who was highly convincing and is creditedconcerning his general description of facts, is shown tohave been informed, reasonably sympathetic, and dili-gent, factors which add up to the near opposite of per-functory grievance handling or failure to present one inits best light. Cf. Printing & Graphics CommunicationsLocal 4 (San Francisco Newspaper Agency), 249 NLRB 88(1980).From this the decision not to arbitrate must be as-sessed. Here the key point is that Kirkland satisfactorilyexplained how he became educated in realizing just howheavy a burden was present in overcoming Larsen Bros.'claim that Gary Haagenson as its sales manager couldnot be confined to occasional inroads into bargainingunit work, given the history of utilizing personnel at thisCompany,16and the myriad variations in the sameregard found in various firms with which Respondenthad a labor contract. With Rickman himself havingasked that Ledsinger not be brought into the picture, andtwo regular employees at the site unable to corroboratethat Gary Haagenson was in the ordinary course ofthings performing a lumber clerk's job, Kirkland's declin-ing to take the case to arbitration cannot be seen as somefailure to fully or fairly represent. The obstacles werenot wholly dissimilar to those described in SteelworkersLocal 7748 (Eaton Corp.), 246 NLRB 12 (1979), wherethe Board dismissed on a similar theory, noting that not-withstanding a grievant's "legal" right to recall, theunion there faced "obscure contractual language, as fur-ther complicated by the contrary past practice" forcingit to "temper a strict reading of the contract." Cf. Poolev. Budd Co., 706 F.2d 181 (6th Cir. 1983).It cannot be gainsaid that the current state of "fair rep-resentation" doctrine has but complicated the alwaysdelicate job of evaluating worker grievances. It also hasbeen authoritatively noted that conflicting claims amongtypes of employees "can be a source of real difficulty forunion leadership in grievance handling," and that this"political burden," coupled with "current stress on indi-vidual rights," has made even more difficult "the un-pleasant duty of screening out grievances that lack con-tractual merit." Harold W. Davey, Contemporary Collec-tive Bargaining, 3d Ed. Prentice Hall, Inc. (1972) pp.149-150. The principle involved has been broadened onby observation that the right to fair representation "doesnot, for example, include a right to have one's grievancego all the way to arbitration, regardless of its contractualmerit," and that "it is the contract that must become thedecisive consideration in further processing of a griev-ance, rather than the personal whims of an individual16 Bob Jantzen, predecessor to Gary Haagenson, had not been a unionmember while fulfilling a similar function.387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworker. ..." (Emphasis added.) Contemporary CollectiveBargaining, supra, p. 150.Here the relevant contract language is meager in con-tent, and a weak basis from which to extend argument inparticular fact situations that are not clearly contemplat-ed. The seniority clause, while generally typical, is with-out precise definitions by which relative retention rightscould be unarguably discerned. Further, there are localpractices shown to be present within this lumber supplyindustry by which management personnel have forayedinto bargaining unit work, and this is a particularlycommon occurrence at Larsen Bros. where a small workforce is present and customer relations are personalizedin a long-established business. A final factor is that per-ceptions have colored the fact situation, and I am satis-fied that the repeated presence of Gary Haagenson inand around the yard was not to perform basic clerical orlumber handling duties as believed by Cowan and par-ticularly Ledsinger, but was instead expectable special at-tention to and with customers plus performance of imme-diately necessary tasks in fulfillment of sales opportunity.See Steelworkers District 38 (U.S. Steel Corp.), 261 NLRB950 (1982).To the extent that this litigation raises the issue ofwhether or not Respondent should have pressed Rick-man's grievance to arbitration it is useful to note thatparticular holdings in recent arbitration cases disclose theinherent problems in prevailing when a contract is essen-tially silent on the precise point in dispute. In NavajoFreight Lines, 56 LA 657 (J. Seidenberg), the practicali-ties of a small operation were addressed, and no contractviolation found when a junior billing clerk was laid offdue to lack of work and his duties assigned to remainingmembers of the employer's "limited office force" wheresuch a step amounted to an allowably "reasonable degreeof flexibility of operations that would enable [the em-ployer] to maximize the work output." Dow Jones & Co.,58 LA 329 (H. Gilden), is a reported arbitration decisionin which the headnote read:Employer had right during reduction in force toretain foreman who was union member but juniorto laid-off pressman and to prefer foreman in selec-tion of shift, since employer has right to supervisework through foreman, and absent clear showingthat employer waived exercise of right, employer isnot controlled in layoffs of and selection of shift byforeman by seniority and priority. Although fore-man is member of union, a situation holder andmember of press crew, foreman is not automaticallycovered by all contractual restrictions on employ-ees.The opinion of Dow Jones stated it to be "implicit" incontract interpretation that presence of the words "em-ployee" or "employees" must be understood to refer toand deal solely with "regular employees (as distinguishedfrom foreman and other supervisory personnel) and mustbe so construed." Past practices at a work place, as issignificant at LAMEA facilities, were controlling inUnion Metal Mfg. Co., 41 LA 420 (J. Klein), in which nocontractual violation was present in application of senior-ity during reduction in force where a skeleton crew wasscheduled for two shifts on the last day of a workweekin accordance with their shift seniority even thoughthree first-shift employees with greater plant senioritydid not work where "cross-shifting" of employees insuch situations had admittedly not occurred. Here the ar-bitrator held the employer's right to so decide waswithin its inherent right to manage the plant and the de-termination was supported by past practice.A procedural or technical obstacle that Kirklandwould have faced, even assuming an arbitrator wouldhave been more persuadable than the bipartite boardwhich unanimously concluded against Rickman's griev-ance, is the quantum of evidence that could be mustered.As shown from National Broadcasting Co., 61 LA 872 (R.Nye), a union may be required to meet the burden ofproof in establishing that an employer violated a contractwhen it laid off a qualified senior employee instead of arival junior employee during reduction in force. Thesearbitration holdings cover many of the infirmities inRickman's complaint, but Respondent's most significantdilemma is best exemplified by Milnor Distributing Co.,49 LA 956 (J. Gillingham). The headnote of this report-ed case provides, in relevant part, as follows:Employer did not violate contract providing that"supervisors shall not perform any work coveredby this Agreement or accrue any benefits under thisAgreement unless they are a member of the appro-priate Local Union," when it laid off regular em-ployee with lowest seniority in warehouse, whilesupervisor continued to perform certain bargainingunit work. (1) Employer has right to select andassign supervisors, and supervisor in question isbona fide and was assigned to warehouse for legiti-mate and proper reasons; (2) supervisor is in fact amember of appropriate local union; (3) coveredwork being performed by supervisor is not in excessof that commonly performed by supervisors in vari-ous firms covered by contract and is substantiallyless than amount of work performed by supervisor'spredecessor at warehouse.On the fundamental question of whether, within the in-tendment of doctrine on the subject, Respondent failedto adequately represent Rickman I hold that a derelictionhas not been shown. Respondent was a small local unionof limited means with Kirkland as its only functioningrepresentative, and I find from the evidence that he wasfully attentive to Rickman's grievance, became dissatis-fied with its merits only as facts unfolded over thesummer months of 1982, abided the counsel of higherfunctionaries of the International Union, invoked legaladvice in appropriate fashion,'7tentatively set the matter17 Mocine's letter of July 14 introducing the "plant clerical" notionand prospects of negotiating a new classfication has been appropriatelyconsidered as to its effect on the issue of how Rickman's grievance wasviewed and handled. While I withhold comment on the applicability ofplant clerical principles to this fact situation, it suffices to point out thatthe thought did not truly color any of the steps that Kirkland proceededto take and was remote in time to the grievance board proceedings inContinued388 LABORERS LOCAL 939 (LUMBER EMPLOYERS)for arbitration, and ultimately withdrew it from furtherprocessing only because no real hope of success re-mained.October and tentative pressing on to arbitration by Respondent. Forthese reasons I find no significance to what the General Counsel at-tributes in this regard, and discount any claim that Mocine has herselfreflected animosity toward Rickman or that her role in advising Re-spondent contributed in any way toward a failure of according fair repre-sentation.Accordingly, I render a conclusion of law that Re-spondent has not violated the Act as alleged, and issuethe following recommended'8ORDERThe complaint is dismissed in its entirety.Is If no exceptions are filed u provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.389